Citation Nr: 1202227	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for loss of use of all extremities.

4.  Entitlement to special monthly compensation for loss of use of all extremities.

5.  Entitlement to specially adapted housing allowance or special home adaptation grant.

6.  Entitlement to an automobile allowance or specially adapted equipment.

7.  Evaluation of cervical strain with degenerative disc disease, evaluated as 10 percent disabling prior to August 22, 2008.

8.  Evaluation of cervical strain with degenerative disc disease, evaluated as 20 percent disabling effective August 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 1975 and from June 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction rests with the Phoenix, Arizona RO.

The Veteran testified before the undersigned Veterans Law Judge at the RO in February 2009.  A transcript of the hearing has been associated with the record.

This case was remanded by the Board in September 2009 for further development.  

The Board notes that since the January 2011 Supplemental Statement of the Case (SSOC) the Veteran has submitted additional evidence to support his claims for service connection.  However, in a March 2011 statement, the Veteran waived the right to have the additional evidence reviewed by the AOJ and preparation of another SSOC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the upper extremities is not shown by the record.  

2.  Peripheral neuropathy of the lower extremities is not shown by the record.

3.  Loss of use of all extremities is not shown by the record.  

4.  The Veteran's service-connected disabilities do not result in permanent and total disability compensation due to the loss, or loss of use, of both lower extremities; blindness in both eyes plus the anatomical loss, or loss of use, of one lower extremity; loss, or loss of use, of one lower extremity together with residuals of organic disease or injury which affect functions of balance and/or propulsion so as to prevent locomotion without assistive device; or the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity such as to affect function of balance or propulsion so as to preclude locomotion without assistive devices.

5.  The Veteran's service connected disabilities have not resulted in the permanent loss, or loss of use, of one or both feet, or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or hips.

6.  Prior to August 22, 2008, cervical strain with degenerative disc disease was manifested by flexion to 40 degrees, a combined range of motion totaling 310 degrees and no evidence of incapacitating episodes.

7.  On and after August 22, 2008, cervical strain with degenerative disc disease is manifested by 20 degrees of flexion and no evidence of incapacitating episodes.

8.  Posterior midline cervical scar is 17 cm in length and .04 cm in width.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Loss of use of the extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for establishing loss of use of the lower extremities have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2011).

5.  The criteria for entitlement to specially adapted housing allowance or special home adaptation grant are not met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2011).

6.  The criteria for certification for automobile and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2011).

7.  Prior to August 22, 2008, cervical strain with degenerative disc disease was no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5299-5243 (2011).

8.  On and after August 22, 2008, cervical strain with degenerative disc disease is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5299-5243 (2011).

9.  Posterior midline cervical scar is 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in August 2003 and July 2004.  Although the letters provided adequate notice with respect to the evidence necessary to establish a claim for service connection, they did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  Despite the inadequate notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The Board also notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  

In February 2009, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Service Connection 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities and loss of use of all extremities.  After review of the evidence, the Board finds against the claims.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2011).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran expressed in July 1998 that he had swollen hands which were aggravated when he used a lot of tools in his position as a wood shop teacher.  He complained of pain along the wrist and forearms as well as swelling of the hands.  He had positive Tinel's and Phalen's test.  There was no evidence of any Raynaud's phenomenon at that time.  Bilateral wrist and hand pain, rule out carpal tunnel syndrome, was assessed. 

EMG and nerve conduction velocity of July 1998 revealed normal bilateral upper extremity EMG and NCV study without electrical evidence of a peripheral median and ulnar nerve involvement.  

Examination in January 2000 revealed sensory findings of intact pinprick, vibration, position and touch.  Reflexes were 1 throughout the upper and lower extremities.  

In October 2002, the Veteran reported that he was confined to a wheelchair and that he lost use of both legs as a result of his bilateral knee failure.  

An impression was given of borderline NCVs in the lower extremities suggesting early neuropathy in January 2003.  Sensory findings were normal.  Degenerative joint disease predominately in the cervical spine with reported bilateral peripheral neuropathies was assessed in February 2004.  Questionable neuropathy was diagnosed in April 2003.  

In June 2003, the Veteran reported numbness involving the forearms, hands, and lower extremities.  Neurological testing revealed normal DTRs.  He had decreased strength of the left biceps/triceps compared to the right.  An assessment was given of unusual neurological symptoms of possible peripheral neuropathy.  

The Veteran presented with weakness in the legs in February 2005.  A mild, chronic, distal, axonal, large fiber polyneuropathy involving the legs was detected and there was electrodiagnostic evidence of mild left ulnar neuropathy at the elbow.  

A history of peripheral neuropathy of unknown etiology that started in 2000 was reported in September 2007.  Compressive testing was done but the results were unknown to the Veteran.  

In July 2008, it was shown that the Veteran needed assistance bathing and dressing, and that his gait was unsafe.  The Veteran reported being wheelchair bound for six years during his August 2008 VA examination.  At that time, he indicated it was caused by his knees and ankles.  

In the February 2009 hearing, the Veteran was observed moving his arms and fingers.  At that time, the Veteran related that he could still drink coffee.  He indicated that he had "loss of normal use" of his extremities.  Per the Veteran, four or five times a week, he had no use and could not move at all.  He stated that the chief orthopedic surgeon discussed with him amputation of his legs at the knee in 2004.  He discussed having severe sciatica which caused his hospitalization and resulted in more difficulty with walking.  He drove himself to the hearing which was four hours away from his home and his car did not have any adaptive controls.  He retained the ability to steer the car and related that he still operated a tractor on the ranch with adaptive equipment.  He expressed that he rode horses but due to his disabilities he was unable to clean the hoofs anymore.  He stated that he could still ambulate and stand.  In later statements, he maintained that he had no strength in his legs and very little ability to move his foot up and down as many times they are frozen.  

In the May 2010 VA examination for the cervical spine, muscle atrophy revealed 1 cm loss of girth, left vs right, at bid-brachial level and point of maximal forearm girth, consistent with right hand dominance.  Motor function/strength was 4/5 with clonus, both upper extremities.  It was impaired by rupture of EPL on the left thumb.  Intact sensation to light touch was shown during the examination.  There was loss of use of left thumb extension.  

During the May 2010 examination for the peripheral nerves, the Veteran reported a history of numbness in all four limbs from the elbow to the knees dating back to the 1980s while in service.  He related that it got progressively worse and that he is numb all the time.  In 2000, he noticed poor dexterity in both hands and numbness around the knees and toes which he felt was due to arthritis in his joints.  In 2008, he had an acute attack of sciatica in the right butt cheek and entire right leg.  Surgery was done without EMGs.  At first the Veteran believed that surgery stabilized his condition in the arms and legs but his symptoms persisted.  

The VA examiner, a neurologist, was asked to provide an opinion as to whether it was more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's peripheral neuropathy was related to any disease or injury in service, or to any service-connected disability.  Right upper extremity radiculopathy post cervical laminectomy and no evidence on examination for distal peripheral neuropathy in the legs and/or arms were diagnosed.  
He related that there is an EMG/NCV from 2005 showing mild distal axonal neuropathy of the legs buts the results were not interpretable and could be consistent with cold feet (temperatures were not documented).  Per the examiner, there is no evidence of peripheral neuropathy in the arms and legs.  He stated that the 2005 findings were unrelated to the current question.  

After appropriate testing and review of the record, the examiner found that, in the lower extremities there was no evidence to support a diagnosis of peripheral neuropathy related to any disease or injury in service.  He found that there was functional weakness in multiple muscle groups in all extremities but he found that there was no relationship demonstrated to the lumbar decompressive surgery either.  There was no examination or available evidence for an upper extremity peripheral neuropathy.  The examiner found that functional loss of use of the hands and legs akin to that of an amputation was not present.  He related that the Veteran drives, rides horses, writes and handles the basic grooming, feeding and other activities of daily living.  

In February 2011, Dr. C related that he extensively reviewed the Veteran's file and pertinent literature, examined the Veteran and observed the behavior of the Veteran.  Per Dr. C, the Veteran had bilateral peripheral neuropathies of the upper and lower extremities.  He further found that the neuropathic process combined with other diagnosed conditions has resulted in functional loss of use of the upper and lower extremities, and hands and feet, such that no effective function remains which would be equally effectively served by amputation or installation of prosthetic devices.  He opined that the Veteran had peripheral neuropathy of the upper and lower extremities and that such was due to the service connected cervical and lumbar spine disabilities.  He related that peripheral neuropathy occurs as nerve roots, which extend to the distal portion of each extremity, are damaged.  In this case, he stated that it was caused by trauma from spinal surgery, entrapment such as radiculopathy, and compromised vascular supply from Raynaud's disease.  He also opined that the consequent loss of use of all extremities required special adapted housing and specially adapted automobile equipment.  

Based on a review of the evidence, the Board finds against the claims.  In this regard, we find that the more credible and probative evidence is devoid of a showing that the Veteran has peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities and loss of use of all extremities.  While the Veteran has reported numbness, tingling, weakness and pain in the extremities, examination in May 2010 found no evidence for upper and/or lower extremity peripheral neuropathy.  Functional loss of use of the hands and legs akin to that of an amputation was also not present.  

We are mindful that Dr. C has opined that the Veteran has peripheral neuropathy of the upper and lower extremities and that such was due to the service connected cervical and lumbar spine disabilities.  He also found that that the neuropathic process combined with other diagnosed conditions has resulted in functional loss of use of the upper and lower extremities.  However, while Dr. C has issued an extensive report, his opinions/findings are without any clinical support.  Dr. C stated that he examined the Veteran but no clinical findings were attached to support his findings.  In any event, his findings of loss of use of the extremities is wildly inconsistent with the record to include the observations of the VLJ during the February 2009 hearing that the Veteran used his upper extremities, the Veteran's statements that he can still stand and ambulate, and the May 2010 VA examination which found functional loss of use of the hands and legs akin to that of an amputation was not present.  Clearly, the Veteran is able to move his extremities as it was shown during his hearing that he had movement of the upper extremities.  He also drove to the hearing which demonstrates that he maintains functional use of his lower extremities and upper extremities.  As such, we find that the findings and opinions rendered by Dr. C are not credible as the other evidence of record clearly contradicts his findings.  Also, his credibility is further diminished by his failure to attach clinical documentation to support his opinions/findings.  

To the extent that the Veteran has reported numbness, tingling, radiating pain and weakness in his extremities, without a pathology to which the symptoms of the Veteran can be attributed, there is no basis to grant service connection.  See Sanchez-Benitez v. Principi, supra.  We acknowledge that the February 2005 examination revealed mild, chronic, distal, axonal, large fiber polyneuropathy involving the legs and there was electrodiagnostic evidence of mild left ulnar neuropathy at the elbow.  However, examinations prior to and after February 2005 showed no definitive findings of peripheral neuropathy for either the upper or lower extremities.  The February 2005 findings appear to be an anomaly.  Significantly, the May 2010 VA examiner related that the findings from February 2005 could be consistent with cold feet.  He further related that the findings were unrelated to the current question.  

Implicit in the claim is the Veteran's belief that he has peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities and loss of use of all extremities.  However, he has not established his competence to establish the existence of peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities.  The Board finds that the question of whether the Veteran has peripheral neuropathy of the upper and lower extremities is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Furthermore, while he is competent to report a decrease in the ability to move, we find that he has not presented credible testimony regarding his ability to move his upper and lower extremities.  While he argues that he has loss of use of his extremities, he clearly uses his extremities as such was observed during his hearing.  Movement of an extremity is visible and capable of lay observation.  He either has a misunderstanding of the law or is inherently not credible.  His statements asserting loss of use of his extremities are found not credible when weighed against the VLJ observations during his hearing, the May 2010 VA examination findings and the showing that he drives, rides horses, writes, and handles the basic grooming and other activities of daily living.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no credible showing of peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities and loss of use of all extremities.  

In sum, the more credible and probative evidence shows that the Veteran does not have peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities and loss of use of all extremities.  The preponderance of the evidence is against the claims for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).

SMC for Loss of Use of the Extremities

The Veteran has appealed the denial of special monthly compensation for loss of use of all extremities.   

Loss of use of a hand or a foot is determined to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

Also considered as loss of use of a foot under 38 C.F.R. § 3.350 (a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 

A veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet shall receive SMC under the provisions of 38 U.S.C.A. § 1114(l).  See 38 C.F.R. § 3.350(b).  

A veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prostheses in place shall receive SMC under the provisions of 38 U.S.C.A. § 1114(m).  See 38 C.F.R. § 3.350(c).  

A veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both legs so near the hip as to prevent the use of prosthetic appliances shall receive SMC under the provisions of 38 U.S.C.A. § 1114(n).  See 38 C.F.R. § 3.350(d).

A veteran who, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in the determination shall receive SMC under the provisions of 38 U.S.C.A. § 1114(o).  See 38 C.F.R. § 3.350 (e).  

Here, the Veteran argues that he has loss of use of his extremities.  However, the evidence is against this claim.  In this regard, the Veteran is service connected for left and right ankle pain, cervical strain, lumbar levoscoliosis, left and right meniscectomy, and tendonitis of the left and right wrist.  He asserts that he has "loss of normal use" of his extremities.  

While it is shown that the Veteran uses a wheelchair, he still retains the ability to move his upper and lower extremities.  The functional equivalent of loss of use of the extremities is not shown by the record.  In fact, by his own admission, he can still drink coffee, drive, and stand and ambulate.  The VLJ also observed movement of the extremities during the February 2009 hearing.  Furthermore, in May 2010 the VA examiner related that the Veteran drives, rides horses, writes, and handles the basic grooming and other activities of daily living.  The examiner found that functional loss of use of the hands and legs akin to that of an amputation was not present.  

We are mindful that Dr. C has opined that the neuropathic process combined with other diagnosed conditions has resulted in functional loss of use of the upper and lower extremities, and hands and feet, such that no effective function remains which would be equally effectively served by amputation or installation of prosthetic devices.  However, while Dr. C issued an extensive report, his opinion is without any clinical support.  Dr. C stated that he examined the Veteran but no clinical findings were attached to support his claims.  In any event, his findings of loss of use of the extremities is wildly inconsistent with the record to include the observations of the VLJ during the February 2009 hearing that the Veteran used his upper extremities, the Veteran's statements that he can still ambulate and stand, and the May 2010 VA examination which found functional loss of use of the hands and legs akin to that of an amputation was not present.  As such, we find that the findings and opinions rendered by Dr. C are not credible as the other evidence of record clearly contradicts his findings.  Also, his credibility is further diminished by his failure to attach supportive clinical documentation with his report.  

The Veteran is competent to report a decrease in the ability to move.  However, we find that he has not presented credible testimony in this regard.  Clearly, he uses his extremities as such was observed during his hearing.  Movement of an extremity is visible and capable of lay observation.  His statements asserting loss of use of his extremities are found not credible when weighed against the VLJ observations during his hearing, the May 2010 VA examination findings and the showing that he drives, rides horses, writes, and handles the basic grooming and other activities of daily living.  We also note that while the Veteran has reported that amputation of his legs was discussed with him in 2004, the records only show discussion concerning a knee replacement not amputation in 2002.  

Under these circumstances, the Board concludes that the claim for special monthly compensation based on loss of use of the extremities must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

SPECIALLY ADAPTED HOUSING

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

For purposes of 38 C.F.R. § 3.809, the term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c). 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63 (2011).

In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he or she must be entitled to compensation for permanent and total disability that includes (1) anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 38 U.S.C.A. § 2101(b);38 C.F.R. § 3.809.

The Veteran has appealed the denial of specially adapted housing allowance or special home adaptation grant.  After review of the record, the Board finds against the claim.  

As a threshold matter, the evidence shows no credible lay or medical evidence that the Veteran has (1) the loss, or loss of use, of both lower extremities or (2) blindness in both eyes plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, or (5) the loss or loss of use of both upper extremities, or (6) full thickness or subdermal burns.  In this regard, the Veteran does not assert nor has he presented any evidence showing blindness in both eyes and/or full thickness or subdermal burns.  

Furthermore, although the Veteran maintains that he has loss of use of his extremities, the more credible evidence is against such a finding.  We are mindful that Dr. C opined in February 2011 that the neuropathic process combined with other diagnosed conditions has resulted in functional loss of use of the upper and lower extremities, and hands and feet, such that no effective function remains which would be equally effectively served by amputation or installation of prosthetic devices.  However, as noted, Dr. C's opinion remains unsupported by clinical evidence and his findings of loss of use of the extremities contradict the historical record.  The VLJ observed during the February 2009 hearing that the Veteran used his upper extremities, the Veteran stated that he can still ambulate and stand during that hearing, and the May 2010 VA examination found functional loss of use of the hands and legs akin to that of an amputation was not present.  Clearly, the Veteran is able to move his extremities as it was shown during his hearing that had movement of the upper extremities.  He also drove to the hearing which demonstrates that he maintains functional use of his lower extremities and upper extremities.  The evidence presented above is against a finding of loss of use of the upper and/or lower extremities.  

We next must address the issue of whether the Veteran has loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  As noted above, the Board has determined that loss of use of the extremities is not shown by the record.  Therefore, the record is devoid of a showing of loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

Per the Veteran, he needs specially adapted housing to help him get around the house.  He indicated the need for a heating system, a larger master bedroom and bathroom, ramps, bars, door handles, windows, light switches and adjusted doorways to allow him to move around with his wheelchair.  However, the objective evidence reflects that the nature of the Veteran's service-connected musculoskeletal disabilities have not resulted in loss or loss of use of the extremities.  

Also, other evidence of loss of use, such as ankylosis or leg shortening, trophic or circulatory disturbances are not shown.  See 38 C.F.R. §§ 3.350, 4.63 (2011).  Thus, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is not shown.

Regarding a special home adaptation grant, the Veteran has not established service connection for blindness, or for anatomical loss or loss of use of both hands.  Thus, entitlement to this benefit (under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a) is not warranted.

The claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Adaptive Equipment 

The Veteran has appealed the denial of automobile and adaptive equipment or for adaptive equipment only.  After review of the record, the Board finds against the claim.  

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & (b).

A veteran is considered to be an "eligible person" if he is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

A claimant must have had active military, naval, or air service.  38 C.F.R. § 3.808(a).  A specific application for financial assistance in purchasing a conveyance is required which must contain a certification by the claimant that the conveyance will be operated only by persons properly licensed.  38 C.F.R. § 3.308(c).

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

It is noted that for VA purposes, "loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Review of the claims folder reveals that the Veteran is not service connected for any disability involving loss of vision.  In May 2010, Veteran reported having flare ups that caused loss of use of his arms and legs, and loss of vision.  Although the Veteran reported loss of vision in May 2010, he does not contend, nor does the record reflect, that he has visual impairment as defined in 38 C.F.R. § 3.808(b).  Rather, the central issue in the present case hinges on loss of use of the extremities claimed as a result of the Veteran's service connected musculoskeletal disabilities to include residuals of left and right meniscectomy and tendonitis of the left and right wrist.  

Here, although the Veteran maintains that he has loss of use of his extremities, the more credible evidence is against such a finding.  Examination in May 2010 found functional loss of use of the hands and legs akin to that of an amputation was not present.  We are mindful that Dr. C opined in February 2011 that the neuropathic process combined with other diagnosed conditions has resulted in functional loss of use of the upper and lower extremities, and hands and feet, such that no effective function remains which would be equally effectively served by amputation or installation of prosthetic devices.  However, as noted, Dr. C's opinion remains unsupported by clinical evidence and his findings of loss of use of the extremities are contradicted by the other evidence of record.  The VLJ observed during the February 2009 hearing that the Veteran used his upper extremities, the Veteran stated that he can still stand and ambulate during that hearing, and the May 2010 VA examination found functional loss of use of the hands and legs akin to that of an amputation was not present.  Clearly, the Veteran is able to move his extremities as it was shown during his hearing that had movement of the upper extremities.  He also drove to the hearing which demonstrates that he maintains functional use of his lower extremities and upper extremities.  

As the evidence shows that the Veteran drives, rides horses, writes, and handles the basic grooming, feeding and other activities of daily living, the more credible evidence is against a finding that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  

Per the Veteran, he needs automobile adaptive equipment so he can have a vehicle that he can operate and drive comfortably.  However, absent a demonstration of visual impairment, or loss of use of at least one hand or at least one foot, the claim of eligibility for financial assistance in purchasing automobile and/or adaptive equipment must fail.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1).  Here, there is no showing of such.  Even when taking into consideration the Veteran's service connected disabilities, there is no showing of visual impairment, or loss of use of at least one hand or at least one foot.  

Additionally, a veteran who is not eligible for assistance under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).  In the present case, this provision does not serve as a basis for a grant of benefits because the Veteran is not service connected for, or otherwise entitled to VA compensation for, ankylosis of one or both knees, or of one or both hips.  While the Veteran is service connected for residuals of left and right meniscectomy, the record is devoid of a showing of ankylosis of one or both knees.  Rather, his knee disability is rated under the criteria for instability not ankylosis.  

In sum, the evidence does not support eligibility for assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The RO has assigned a staged rating.  We conclude that the disability has significantly changed and that a staged rating is appropriate.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's cervical strain with degenerative disc disease is rated under Diagnostic Code 5299-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5299 provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5243 which evaluates intervertebral disc syndrome.  

The Board observes that the rating schedule for evaluating the spine changed during the pendency of this appeal.  Effective from September 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as DC 5243.  The regulations remained the same in effect.  However, there was some minor re-phrasing.  In this respect, DC 5243 provided the following: Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  It also deleted the pre-amended Note 2.

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The Board notes that a separate evaluation may also be warranted for scars.  The rating criteria for scars were changed during the pendency of this appeal, effective October 2008.  However, the amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  As the Veteran's claim was filed prior to October 2008, his disability is rated under the prior rating criteria for scars.  

Before October 2008, the rating criteria for scars provided that evaluations of scars of the head, face, or neck may be assigned based on the degree of disfigurement that is present.  A 10 percent evaluation is for assignment with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement. See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1)

The 8 characteristics of disfigurement for purposes of evaluation under Diagnostic Code 7800 are: A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; the surface contour of a scar is elevated or depressed on palpation; a scar adherent to underlying tissue; hypo-or hyper-pigmented scarring in an area exceeding six square inches (39 sq. cm.); abnormal skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

A 10 percent evaluation is warranted for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).  Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  A scar may also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Cervical Spine Prior to August 22, 2008 

The Veteran has appealed the assignment of a 10 percent rating for cervical strain with degenerative disc disease prior to August 22, 2008.  The current rating contemplates incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  It also contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The rating criteria is consistent with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  

To warrant a higher rating, the evidence must show incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A higher evaluation may also be granted based on a showing of the functional equivalent of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, examination in July 2000 revealed cervical flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees and rotation to 80 degrees.  

In the May 2003 VA examination, the Veteran presented with moderate neck pain.  The Veteran related having easy fatigue of the neck and neck pain with standing and walking.  Examination revealed rotation 80/70, lateral bending 40/40, flexion to 40 degrees and extension to 40 degrees.  There was mild neck pain with movements.  Vertical compression of the neck was not bothersome.  Degenerative change at C3-4, C5-6, and C6-7 with slight subluxation at C3-4 was shown on examination.  

In June 2004, multilevel degenerative disc disease and uncovertebral osteophytes, no canal stenosis and C3-4 moderate left foraminal stenosis and C5-6 moderate right were diagnosed.  The Veteran reported chronic neck pain in June 2008 and had a cervical laminectomy/foraminotomy C3-7 in July 2008.  

Based on the evidence presented, the Board finds that a higher rating for cervical strain with degenerative disc disease prior to August 22, 2008 is not warranted.  
In this regard, the Board has considered whether a higher evaluation is warranted based upon the frequency and duration of incapacitating episodes.  However, the Board notes that there is no showing of incapacitating episodes related to the cervical spine.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack of any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS based on Incapacitating Episodes is not warranted.

The Board further finds that there is no basis for a higher rating based on the functional equivalent of limitation of motion of the cervical spine.  At most, the evidence shows forward flexion of the cervical spine limited to 40 degrees.  Even when considering Deluca, neither the lay nor medical evidence suggests the functional equivalent of forward flexion of the cervical spine less than 30 degrees for this time frame.

Furthermore, at most, examination revealed flexion to 40 degrees, extension to 40 degrees, bilateral lateral flexion to 40 degrees, and right and left rotation to 80 and 70 degrees.  The Veteran's ranges of motion added together are as follows: 40 (forward flexion) + 40 (extension) + 40 (left lateral flexion) + 40 (right lateral flexion) + 80 (right rotation) + 70 (left rotation) = a total of 310 degrees.  The combined range of motion totaling 310 degrees is well above 170 degrees which would support a 20 percent rating.  Here, neither his actual range of motion nor his functional restriction due to any factor would warrant an evaluation in excess of 10 percent.  

The Board also finds against a higher evaluation based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, in the May 2003 examination, it was noted that the Veteran had been told that there was scoliosis, disc degeneration and osteoporosis.  However, examination revealed disc degeneration at several levels in the cervical spine.  At C3-4 there was some subluxation as a part of the degenerative process.  Scoliosis pertaining to the cervical spine was not shown.  In light of the above, the Board finds a higher rating is not warranted on this basis.  

With regard to neurologic abnormalities, the Board notes that the issue of entitlement to service connection for peripheral neuropathy of the upper extremities is separately addressed in this decision in detail.  Furthermore, there is no reliable or credible evidence of radiculopathy.  A separate compensable rating is not warranted.  No other neurological abnormalities relating to the cervical spine are shown and/or claimed for this period of time.  

The Veteran has also appealed the assignment of a 20 percent rating for cervical strain with degenerative disc disease effective August 22, 2008.  The current rating contemplates incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  It also contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The rating criteria is consistent with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  

To warrant a higher rating, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A higher evaluation may also be granted based on a showing of the functional equivalent of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

Here, the Veteran was examined in August 2008.  During the examination, he reported neck pain daily about 5/10 with medications.  He had no flares up but had pain that increased mornings and evenings without cause.  Per the Veteran, he had pain that radiated to the right/left upper extremity with numbness and tingling once or twice a day.  He had no incapacitating episodes aside from surgical time.  He spent less time on his tractor at his horse ranch and was not able to ride his horses at that time.  He walked several steps from his motorized wheelchair to the examination table holding onto things.  

Examination revealed tender right trapezius/supraspinatus region without muscle spasm.  Deep tendon reflexes were 1-2/4.  He had a well healed scar midline posterior cervical.  Manual muscle strength testing flexion and extension upper extremities was 4/5.  He complained of neck pain and upper extremity pain right and left.  Capillary circulation of both hands was normal.  Light touch and scratch of the upper extremities were normal.  Range of motion of the cervical spine revealed flexion 20 degrees, extension 30 degrees, right lateral rotation 40 degrees, left lateral rotation 45, right lateral flexion 20 degrees, and left lateral flexion 25 degrees.  Cervical spine status post surgery with degenerative disc disease/degenerative joint disease third through seventh lumbar vertebrae was diagnosed.  Functional impairment, at that stage which was early postoperative, was at least moderately severe, slight weakness, no fatigability, no incoordination as far as the neck was concerned.  

In his February 2009 hearing, the Veteran related that his cervical spine disability had worsened since his last VA examination to include increased pain.  

The Veteran was afforded a VA examination in May 2010.  During this examination, subjective complaints of cervical pain with radiation to the arms and hands were reported.  The Veteran reported flare ups two to three times a week.  Per the Veteran, the flare ups caused loss of use of his arms and legs, loss of vision and increased joint pain.  The Veteran denied incapacitating episodes in the last 12 months.  He uses a wheel chair.  

Examination revealed flexion to 45 degrees times three, extension to 20 degrees times three, right lateral bending to 30 degrees without repetition due to pain, left lateral bending to 20 degrees without repetition due to pain, right rotation to 30 degrees without repetition due to pain, and left rotation to 40 degrees without repetition due to pain.  There was pain with range of motion and pain with all motion was reported.  When asked about additional limitation following repetitive range of motion, the examiner related that he could not tell due to the inability to repeat some movements and that he was unable to assess the effective loss of range of motion with repetition.  

Muscle atrophy examination revealed 1 cm loss of girth, left vs right, at bid-brachial level and point of maximal forearm girth, consistent with right hand dominance.  Motor function/strength was 4/5 with clonus, both upper extremities.  It was impaired by rupture of EPL on the left thumb.  Intact sensation to light touch was shown during the examination.  There was loss of use of left thumb extension.  

The Veteran had surgery in 2008 and had blisters from ingrown hairs.  Examination revealed posterior midline cervical scars 17 cm x .04 cm.  The scar was linear, superficial and with smooth texture.  It was without tenderness, inflammation, edema, disfigurement, limitation of motion/function, or keloid formation.  Ulceration/skin breakdown once a week was reported.  

Based on the evidence presented, the Board finds that a higher rating for cervical strain with degenerative disc disease on and after August 22, 2008 is not warranted.  
In this regard, the Board has considered whether a higher evaluation is warranted based upon the frequency and duration of incapacitating episodes.  However, the Board notes that there is no showing of incapacitating episodes related to the cervical spine.  In fact, in May 2010, the Veteran denied incapacitating episodes in the last 12 months.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack of any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS based on Incapacitating Episodes is not warranted.

We also find that there is no showing of the functional equivalent of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  At most, the evidence shows flexion limited to 20 degrees during this period of time.  We recognize that the Veteran has reported pain with all motion.  However, we find that he has not been credible in reporting the severity of his disability.  In this regard, the Veteran's statements in May 2010 regarding the severity of his disability conflict with the objective findings and his other statements of record.  While the Veteran reports pain with all motion, he nevertheless drives, rides horses, writes, and handles the basic grooming and other activities of daily living.  We find that the Veteran's ability to do the above tends to negate his assertions that he has pain with all motion.  In any event, while flexion was shown to be limited to 20 degrees in August 2008, examination in May 2010 revealed flexion to 45 degrees times three.  These findings do not indicate that there is pain with all motion.  Regardless, pain does not functionally limit flexion to 15 degrees of less.  See Deluca, supra.  His statements rendered for examination purposes in May 2010 are not credible when considered in conjunction with the overall record.  

With regard to neurologic abnormalities, the Board notes that the issue of entitlement to service connection for peripheral neuropathy of the upper extremities is separately addressed in detail in this decision.  While peripheral neuropathy of the upper extremities is not credibly shown by the record, it is shown that right upper extremity radiculopathy post cervical laminectomy was diagnosed in May 2010.  The Veteran was granted service connection for right upper extremity radiculopathy post cervical laminectomy in a January 2011 rating decision.  He was assigned a 10 percent evaluation effective May 11, 2010.  No other neurologic abnormalities have been identified or shown by the record.  

Regarding any scarring, the May 2010 VA examination revealed a posterior midline cervical scar, 17 cm in length and .04 cm in width.  The scar was linear, superficial and with smooth texture.  It was without tenderness, inflammation, edema, disfigurement, limitation of motion/function, or keloid formation.  Ulceration/skin breakdown once a week was reported.  As the evidence shows a scar that is 17 cm in length, we find that one characteristic of disfigurement is present.  A 10 percent evaluation is assigned with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  As such is shown, a 10 rating for posterior midline cervical scar is warranted.  We note that only one characteristic of disfigurement as set forth in DC 7800 is shown by the record, therefore a rating higher 10 percent disabling is not warranted.  

For the reasons stated above, the Board finds against an evaluation higher than 10 percent disabling for cervical strain with degenerative disc disease prior to August 22, 2008 and against an evaluation higher than 20 percent disabling for cervical strain with degenerative disc disease effective August 22, 2008.  The Board notes that the Veteran is competent to report that his disability is worse than evaluated.  The Board acknowledges his contentions that during the time frames in question his disability was more severe than evaluated to include his reports of pain.  However, as noted earlier, we find the Veteran has presented testimony that is extremely inconsistent with the objective findings and we find him not credible.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the assigned 10 percent rating for cervical strain with degenerative disc disease prior to August 22, 2008 and 20 percent rating for cervical strain with degenerative disc disease effective August 22, 2008 were appropriate.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating for each time frame, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 50.  Accordingly, the claims are denied.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of his disability, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.  

Service connection for peripheral neuropathy of the lower extremities is denied.  

Service connection for loss of use of all extremities is denied.  

Special monthly compensation for loss of use of all extremities is denied.  

Specially adapted housing allowance or special home adaptation grant is denied.  

An automobile allowance or specially adapted equipment is denied.  

A rating higher than 10 percent disabling for cervical strain with degenerative disc disease, prior to August 22, 2008, is denied.  

A rating higher than 20 percent disabling for cervical strain with degenerative disc disease, after August 22, 2008, is denied.  

A separate, 10 percent, rating for posterior midline cervical scar is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


